OFFlCE    OF THE AITORNEY      GENERAL   OF TEXAS
                        AUSTIN




Hon. J. a. ccwdy
Counts Auditor
Wlohlta Caunty
Wlahlta Falls, Texam




                                 le 2688 Yernon*s Anno-
                               hat the Supeslnten&ent
                              the C&ssioners'     Court
                             e Court House, and with neo-
                             ure and fixtures.   We would
                     ng advised by yaur department
                      an adUfn(3 machine oould be olass-
                   s provision   and whether or not the




            ktiole  2688, Vernon's Aunotated Civil Statutes,
after   nakm provision   r0r the eleotion  of a County Super-
                                                                                    872




Hon. J. C. Gaudy, Page 2


lntendent         provides     a8 follovtsr
            (Fie)n8hall be provided by the Commiasion-
     .ers* Courtwith    an office  in tho omrthouse,
      and with neoeesary offloe    furniture and fix-
      turea.”
                  Addltloual     statutqry      proviso8     pertinent   to our
question         r0imt

              Article 3S99b (21,              Vernon’s     Annotated Civil   Sta-
tuten,     provides thatr
               “Suitable offiges    and stationery   and
         blanks neoeesary in fha performmoe of their
         duttes may in the disoretion      of the %mmis-
         sioners* Court also be furnished to......
         County Superlntendenta........and       mpp be paid
         for on order of the Cosmissioneis’       Court out
         of the County Treasury.”
          Arttole    2700; Revfsed Civil Statutes,   1925, after
fixing the salaries    ot.County Superintendents   once popula-
tion baels provides:
               *In making the annual par oapfta app&-
         tionment to the sohools,   the oounty aohool
         @ustees   shall also make an annual allowanoe
         dut of the State and county available    funds
         for salary and expenses of the arfioe of the
         oounty superintendent.....    The oounty board
         of truetees  may nalce suoh rurther provlsibnsae
         it deems neoeesary for orfloe and traveling
         expenses for the oounty euper$ntendent....v
                  Artiole    2700 d-l, provides!
               So.  1. “That . . . . . the salary and OrrIce
         expenses of the oounty superintendent       of pub-
         110 instruatlon,,...shall     be paid out, of the
         eohool funds ,of thsoorsvon end Independent
         sohool dietriots      of the oounty.”
                  Seo. 2. *That the County Eoard of Trustees
         shall     annually . . ..ordcr a aoholastio per oapita
                                                                   t3Y4




mm; J. C. Oondy, Page 4


mperlntendent   . Further, we have been unable to rind
any other statutory     or aoans%ltutional p~ovlslon whiah
might oonfer that necessary     authority.     Suoh was the
oonstntatiion &Den these statutory prwlslons         in depart-
mental option    210. -7,    Dook 56, page 127 date4 Septea-
bar 2& Z921, by 1:. C. Sutton, Assistant Attorney General,
toHan.    0. L. Orouoh and whiohthia      opinion substantlatea.
            Therefore, it la our opinion and you ara re-
spedtttally edvlaed that the.Ca&asloners*    Court my uat
ttae money dbxfved frcm the generaliunds   & the oounty to
Lisa       an adding mohine for the oounty qwrintendent's
       .
           l'rustm that the above t3at+l'aatoriiy      answers
you2 Inquiry, we remain
                                  Very truly   your0
                              AT'kORl?STCEEtlERAL
                                                OF TEXAS